Case: 19-50640      Document: 00515366274         Page: 1    Date Filed: 03/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-50640                                FILED
                                  Summary Calendar
                                                                          March 31, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DELTON DARNELL JONES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-272-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Delton Darnell Jones pleaded guilty to being an accessory after the fact,
in violation of 18 U.S.C. § 3, and was sentenced above the guidelines range to
36 months of imprisonment. He argues that his sentence is substantively
unreasonable, asserting that the district court erred in giving undue weight to
the length and seriousness of his criminal past. He also contends that the
district court incorrectly relied on the fact that his prior felony drug convictions


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50640     Document: 00515366274     Page: 2   Date Filed: 03/31/2020


                                  No. 19-50640

could have subjected him to a sentencing enhancement, noting that his offense,
being an accessory after the fact, was not a drug-trafficking offense which could
have triggered a sentencing enhancement under 21 U.S.C. § 851.
      This court reviews the substantive reasonableness of a sentence under a
highly deferential abuse-of-discretion standard.       United States v. Diehl,
775 F.3d 714, 724 (5th Cir. 2015) (internal quotation marks and citations
omitted). A sentence is substantively unreasonable if it (1) does not account for
a factor that should have received significant weight, (2) gives significant
weight to an irrelevant or improper factor, or (3) represents a clear error of
judgment in balancing the sentencing factors. United States v. Cooks, 589 F.3d
173, 186 (5th Cir. 2009).
      The district court was entitled to consider and place appropriate weight
on Jones’s extensive criminal history, which spanned decades, included
numerous unscored convictions, and involved multiple revocations of
supervised release. See § 3553(a)(1); United States v. Smith, 440 F.3d 704, 709
(5th Cir. 2006).   The district court was similarly entitled to consider the
entirety of the circumstances involved, including the serious nature of the
offense, when imposing its sentence. See § 3553(a)(1) & (a)(2)(A). Jones’s
argument to the contrary notwithstanding, neither the presentence report nor
the district court cited the possibility of a § 851 enhancement as a basis for the
upward variance. Instead, the record shows that the district court considered
Jones’s prior serious drug felonies, along with the fact that the instant charges
stemmed from another serious drug felony, in concluding that a variance was
warranted to “reflect the serious nature of this offense,” an appropriate
sentencing consideration. Cf. United States v. Herrera-Garduno, 519 F.3d 526,
530-31 (5th Cir. 2008).




                                        2
    Case: 19-50640    Document: 00515366274     Page: 3   Date Filed: 03/31/2020


                                 No. 19-50640

      Inasmuch as Jones complains that the extent of the variance was
unjustified, his argument is unavailing. Although the 36-month sentence is 24
months greater than the top of his 6- to 12-month guidelines range, the extent
of the departure satisfies the § 3553(a) factors, particularly the need for
adequate deterrence. See § 3553(a)(2); see also United States v. Pillault, 783
F.3d 282, 288 (5th Cir. 2015).
      The judgment is AFFIRMED.




                                      3